 LADIES GARMENT WORKERS (TAHARI LTD)639New York Coat, Suit, Dress, Rainwear and AlliedWorkers Union, a/w International Ladies Garment Workers Union, AFL-CIO1 and Tahari,Ltd and Amalgamated Clothing and TextileWorkers Union, AFL-CIO Case 2-CD-64428 September 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe charge in this Section 10(k) proceeding wasfiled 24 June 1981 by the Employer alleging thatthe Respondent, New York Coat Suit, Dress,Rainwear and Allied Workers Union a/w International Ladies Garment Workers Union, AFL-CIO(the ILGWU), violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employees it represents rather than to employees represented byAmalgamated Clothing and Textile WorkersUnion AFL-CIO (ACTWU) The hearing washeld on various dates between 25 August 1981 and23 March 1982The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officer s rulings,finding them free from prejudicial error On theentire record,2 the Board makes the following findingsI JURISDICTIONThe Company a New York corporation, manufactures and sells garments to retail establishmentsat its facilities in New York, New York, and Richfield New Jersey, where it annually sells and shipsits garments valued in excess of $50,000 directlyfrom its New York facility to firms located outsidethe State of New York The parties stipulate andwe find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7)of the Act and that ILGWU and ACTWU arelabor organizations within the meaning of Section2(5) of the Act1 At the heanng in this case the caption was amended to add a/wstanding for affiliated with between New York Coat Suit DressRainwear and Allied Workers Union and International Ladies GarmentWorkers Union AFL-CIO This was done to make clear that the International Ladies Garment Workers Union was not named separately as arespondent2 The ILGWU has requested oral argument in this case Although werecognize that the issues before the Board are novel and complex we beheve that the record and the excellent and extensive briefs adequatelypresent the issues and the positions of the parties Therefore we deny theILGWU s requestII THE DISPUTEA Background and Facts of DisputeTahari sells women's clothes It is a jobberwhich means that it does not directly employ thepeople who manufacture its products Rather, theworkers are employed in contractor shops towhich Tahari sends cloth to be sewn into garmentsaccording to its specifications This type of manufacturing alignment is common in the garment ind us tryPrior to the events at issue in this case, Taharisent work to three types of contractors contractorswhose employees were represented by the ILGWU(ILGWU contractors), contractors whose employees were represented by the ACTWU (ACTWUcontractors), and contractors whose employeeswere not represented by any labor organization(nonunion contractors) 3 Tahari s own employees(its inside' employees) were represented by Local157, Journeymen and Production Allied Services ofAmerica and Canada (Local 157) The agreementbetween Tahari and Local 157 apparently contamed a clause which allowed Tahari to send outwork to contractors provided that the contractorshad a collective bargaining agreement with aunion 4On 2 June 1981 the ILGWU began picketing atTahares New York and New Jersey facilities andthe employees of ILGWU contractors who hadbeen working on Tahari s goods stopped doing thework In addition to stopping its work on Taharigoods, around 2 June the ILGWU began picketingsome of the ILGWU contractors At this sametime it also started to picket the nonunion contractors who were doing work for Tahari All of theILGWU picket signs stated that Tahari did nothave a jobber s agreement 5 with the ILGWU3 During 1978 Tahan sent some work to Le Bell Fashion a contractorwhose employees were represented by Teamsters Local No 399 This isthe only mention in the record of Tahan s sending work to a contractoroutside the above three categories4 The agreement between Local 157 and Tahan was not IntroducedInto evidence5 A jobber s agreement as that term is used here is an agreementbetween a union and a jobber in which the jobber agrees that it will sendits work only to contractors which have collective bargaining agreementswith the particular union In addition to providing that the jobber willsend its work only to ILGWU contractors the standard ILGWU jobber s agreement forbids the jobber from giving any work to a contractorbeing struck by or involved in a labor dispute with the ILGWU requires the jobber to confine its production to only as many contractors asactually are needed to produce the garments such contractors being designated to and approved by the ILGWU fixes piece rates requires thejobber to pay the contractor an amount sufficient to cover the wages andbenefits provided for in the contractor s collective bargaining agreementwith the ILGWU plus a reasonable amount to cover the contractor soverhead and services so that the contractor will not divert paymentsdue employees to pay for these makes the jobber liable to a limitedextent for the contractor s failure to pay wages and benefits to employContinued272 NLRB No 102 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on 2 June, Tahan received two form lettersfrom the ILGWU In the first, the ILGWU demanded that Tahan sign a jobber s agreement withit, in the second, the ILGWU disclaimed any interest in representing Tahan s inside employees 6On the afternoon of 2 June, Elie Tahan, Tahan spresident and Jack Sragow, Tahan s director ofmanufacturing met with Ed Banyai the ILGWU sdirector of organization, at Banyai s office Although it is not entirely clear what was said at thismeeting it is apparent that Banyai told Tahan andSragow that he wanted them to sign a jobber sagreement with the ILGWU Tahan and Sragowresponded that a high percentage of Tahan s products, particularly man tailored' women's jackets,were currently being produced by ACTWU contractors and that there were no ILGWU contractors capable of producing these particular goodsThey also mentioned Tahan s collective bargainingagreement with Local 157 Banyai requested acopy of the agreement with Local 157 and a list ofthe shops to which Tahan was sending work Themeeting broke up with Tahan s representativessaying that they would get back to Banyai on theserequestsThe next day Company President Tahan metwith Banyai in the morning, and that afternoonBanyai presented the Tahan representatives with aletter in which the ILGWU agreed to modify itsstandard jobber's agreement to the extent thatTahan would be permitted to place work inACTWU shops in situations in which the ILGWUcould not supply an ILGWU contractor capable ofperforming the work Company President Tahanrefused to sign the agreement thus modified apparently because of a fear that the terms of the agreement would make an arbitrator, rather than Tahanitself the party charged with deciding whetherthere were ILGWU shops capable of performingees requires that the jobber keep books and records relating to the laborcosts of and production by contractors and allows the ILGWU access tothese books and records mandates that the jobber affix the ILGWU labelto an its products made by its contractors requires the jobber to makepayments into the health and welfare fund supplemental unemploymentbenefit fund retirement fund and health services fund of the ILGWUbased on the gross payments the jobber makes to its contractors requiresthe jobber to provide and pay for the cost of disability benefits established by New York law requires the jobber to use ILGWU truckingand establishes an impartial chairman to arbitrate disputes See Danielsonv Ladies Garment Workers 494 F 2d 1230 1231-32 (2d Cir 1974) for adescription of an earlier example of the type of standard jobber s agreement introduced into evidence in this case Under the standard ILGWUjobber s agreement any work not produced by ILGWU contractors isconsidered nonunion whether the employees of the non ILGWU contractor are represented by another union or not6 Because the ILGWU disclaimed any interest in Tahan s inside employees the type of jobber s agreement the ILGWU sought from Tahanis called a Hazantown agreement in the garment industry See LadiesGarment Workers (Hazantown Inc ) 212 NLRB 735 (1974) However forpurposes of this decision we will refer to the agreement sought by theILGWU as a jobber s agreementcertain Tahan work The ILGWU's picketing ofTahan s facilities continued after these unsuccessful3 June meetingsFrom 8 to 15 June, the ILGWU sought theACTWU s aid in the ILGWU S campaign to getTahan to sign a ILGWU s jobber s agreementThis effort failed and on 15 June, the ILGWU extended its picketing to the ACTWU contractorsdoing work for TahanOn 17 June the ACTWU ordered its membersemployed by contractors used by Tahan to stop allwork on Tahan garments This action virtuallyshut down Tahan In response to this action byACTWU, Company President Tahan met withACTWU representatives on 17 June and that sameday entered into a jobber s agreement with themTahan and the ACTWU representatives alsosigned a modification to the jobber s agreementThis modification providedWe are writing to confirm our agreement,made this date of our commitment to engageonly contractors under ACTWU contractexcept by mutual agreement with your UnionPursuant thereto, it is mutually agreed between us that the exception therein providedshall apply to the International Ladies Garment Workers Union with whose contractorswe may contract without noticeWe shall not engage any contractors otherthan under the ACTWU as to production ofman tailored ladies jackets unless no ACTWUshop is availableAlso on 17 June ACTWU sent a letter to SamuelNemaizer, general manager of the ILGWU Thisletter statedFor some time the above named employer[Tahan Ltd ], a jobber who utilizes the services of contractors for his sewing and finishingoperations, has been employing contractors forthis purpose who have been under contractwith this Union, and some who have beenunder contract with your Union The majorityof these contractors by far have been thoseunder contract with this Union Recentlyyour Union began picketing Tahan and vanous of it [sic] contractors (including many whoare under contract with this Union) in aneffort to force Tahan to sign a jobber's agreement [a Hazantown' agreement] We joinedyour picketing and forced the employer toconcede to our joint objectiveWe wish to tell you that Tahan has executedan agreement with this Joint Board in whichhe undertakes to maintain the status quo i e, to LADIES GARMENT WORKERS (TAHARI LTD)641continue to use his present contractors (including some under contract with your Union) andto use none who are non union except wherenone of our shops or your shops can be foundto do his work (He has agreed to do hisman tailored' coats in our shops )By entering into this agreement with Tahan,we have not encroached upon your rights andyour jurisdiction, we have simply protectedboth of us by maintaining the status quo Wewould therefore request that Our picketing ofall of these factories and facilities be discontinued as there is no further need for it (Weassume you are aware that this picketing hasoccurred in Pennsylvania as well as in NewYork and New Jersey)We would be happy to discuss this matterwith you if you so desireOn 18 June Nemaizer replied to the ACTWUletter with a letter which statedI received your letter dated June 17, 1981, informing me that your Joint Board has enteredinto an agreement with Tahan in which according to your letter, Tahan has agreed tocontinue to use his present ACTWU andILGWU contractors, among other things Iwould appreciate receiving a copy of thisagreementAs I believe you are aware, this Union hasbeen picketing Tahan for a jobber's agreementsince June 2, 1981, well in advance of yourUnion s interest in a jobber s agreement Yourbelated negotiation and agreement withTahan to which this Union was never a party,took place completely without our knowledgeor consentWe will therefore continue to picket Tahanfor a jobber s agreement with this Union, youragreement with Tahan does not satisfy ourpicketing objectiveAfter this exchange of letters, the ILGWU picketing of Tahan continuedOn 24 June Tahan, by its attorney, JonathanSulds• filed the charge in this proceeding 7 On 8July Nemaizer sent Tahan and the ACTWU a telegram which statedThis telegram will confirm what we have advised you both orally and in writing that picketing for a jobber's agreement by New York7 The General Counsel sought an injunction pursuant to Sec 10(1) ofthe Act in this case This request for an injunction was denied by JudgeSafaer Blyer v Ladies Garment Workers 522 F Supp 723 (S D NY1981)Coat, Suit, Dress, Rainwear and Allied Workers Union is not and never has been for thepurpose of assigning work performed by employees of ACTWU contractors to employeesof ILGWU contractors We only seek execution of a jobber s agreement under which youare contractually obligated to this Union tosupply employees of ILGWU contractors withwork customarily performed in ILGWUshopsOn 28 July Tahan and the ACTWU both signedanother letter which rescinded the 17 June modification of their jobber s agreement This letterstatedWe are writing in reference to our letter toyou of June 17 1981, which sets forth certainprivileges and limitations relating to our manufactunng garments in factories other thanthose under contract with your unionAt the time that that letter was written, TahanLtd was utilizing certain factories whose employees were represented by locals of the*International Ladies Garment Workers Union,and the concessions made by your union inthat letter were required by us in order toallow us to meet our manufacturing needs Wenow find that our needs have changed and theconcessions in the June 17 letter are no longernecessary particularly in view of theILGWU s continued picketing, violence, anddestruction of our goodsConsequently we are acceding to your desirethat in view of the changed circumstances,these formal concessions be withdrawn Weagree by this letter that the referenced LetterAgreement of June 17, 1981 signed by ElieTahan and Frank Caleca is herewith rescindedIt is understood that your union will continueto review any requests we may have for permission to utilize factories not under contractwith your union as set forth in the mainagreement dated June 17 1981 which contmues in effect between usAs of the dates of the hearings in this proceeding, the ILGWU continued to picket Tahan,B Work in DisputeThe work in dispute is Tahan s garment manufactunng work for the period 17 June 1981 to 16June 1984 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDC Contentions of the PartiesTahan contends that the ILGWU s actions violate the plain meaning of Section 8(b)(4)(D) because the object of the ILGWU's picketing is tocause Tahan to assign work to employees represented by the ILGWU rather than to employeesrepresented by the ACTWU Tahan also arguesthat the work should be assigned to the ACTWUbecause (1) the ACTWU has entered into a jobber's agreement with Tahan and Tahan prefersthat the ACTWU contractors do its work, and (2)the ACTWU contractors are capable of doing allof Tahan s work, while the ILGWU has no contractors capable of working Tahan s man tailoredgarmentsThe ILGWU contends initially that the garmentindustry proviso to Section 8(e) exempts the garment industry from the provisions of Section8(b)(4)(D) Next, the ILGWU contends that thereis no particular work" as that term is used in Section 8(b)(4)(D), in dispute here The ILGWU alsoargues that it has never demanded any work beingdone by ACTWU contractors but rather has onlydemanded that the work traditionally done byILGWU contractors continue to be done by themThus, the ILGWU claims it has effectively disclaimed any work being done by ACTWU contractors Additionally, the ILGWU contends thatits picketing in support of its demand that worktraditionally done by ILGWU contractors continueto be done by them has a work preservation objeclive All these arguments, the ILGWU urges, mandate that the Board quash the notice in this proceeding If the Board fails to quash the notice theILGWU s position is that it is entitled to the workcustomanly performed by ILGWU contractorsThe ACTWU contends that the garment Industry proviso does not exempt the ILGWU s actionsfrom the provisions of Section 8(b)(4)(D) It arguesthat Congress intended the garment industry proviso as an organizing weapon to allow unions in thegarment industry to alleviate depressed wages andsubstandard conditions The Board would not doviolence to this congressional intent by applyingSection 8(b)(4)(D) to the facts of this case, theACTWU asserts because the ACTWU has a jobber's agreement with Tahan that addresses congressional concerns The ACTWU finally claimsthat the factors that the Board normally considersin a 10(k) proceeding all indicate that the work indispute here should be awarded to the ACTWUD Applicability of the StatuteBefore the Board may proceed with a determination of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the disputeThere is no contention here that the parties haveagreed on a method for the voluntary adjustmentof their dispute However, the ILGWU contends,on several different gfounds, that there is no reasonable cause to beheye that Section 8(b)(4)(D) hasbeen violated and that therefore the Board shouldquash the notice in this case We will deal witheach of the ILGWU s contentions in turnThe ILGWU contends that the garment industryproviso to Section 8(e) exempts the garment industry from the provisions of Section 10(k) and Section 8(b)(4)(D) The proviso statesProvided further, That for the purposes of thissubsection (e) and section 8(b)(4)(B) the terms'any employer,' any person engaged in commerce or in industry affecting commerce, andany person when used in relation to theterm: any other producer, processor, or manufacturer any other employer or anyother person shall not include persons in therelation of a jobber manufacturer contractoror subcontractor working on the goods orpremises of, the jobber or manufacturer or performing parts of an integrated process of production in the apparel and clothing industryProvided further, That nothing in this act shallprohibit the enforcement of any agreementwhich is within the fOregoing exceptionsAs the proviso specifically mentions only Section8(e) and Section 8(b)(4)(B), the short answer to theILGWU s contention might be that these are theonly sections of the Act from which Congress hasexempted the garment industry After all expressioum• est exclusio altenus However the ILGWUrebuts this response by correctly pointing out thatboth the Board and the Second Circuit have exammed the legislative history of the garment industryproviso and concluded on the facts of the particular case presented to them, that the proviso protects picketing for a jobber's agreement from theprovisions of Section 8(b)(7)(C), a section of theAct also not specifically mentioned in the provisoHazantown Inc 212 NLRB 735 (1974), Danielson,494 F 2d 1230 at 1231_328In Hazantown, the company did not have a jobber's agreement with any union The union soughta jobber's agreement and expressly disclaimed anyinterest in representing Hazantown's inside employ8 Danielson involved an appeal from the granting of an injunctionsought pursuant to Sec 10(1) m the Hazantown case LADIES GARMENT WORKERS (TAHARI LTD)643ees Hazantown refused and the union picketed insupport of its demand Hazantown filed a chargealleging that the union s action violated Section8(b)(7)(C) The Board found that the union's pickding was not recognitional or organizational innature The only objective of the union s picketingwas to have Hazantown sign a jobber s agreementand send its work to contractors who had collective bargaining agreements with the union ratherthan to nonunion contractors The Board examinedthe legislative history of the garment industry proviso and held that, even though Section 8(b)(7)(C)was not explicitly mentioned in the proviso, Congress had intended to sanction the type of picketingin which the union was engaging and therefore thepicketing did not violate this particular section ofthe ActIn its brief, the ILGWU points out that theBoard has held that Section 8(b)(4)(D) encompasses competing claims between a union and agroup of unrepresented employees Electrical Workers IBEW Local 354 (F G Johnson Co) 200NLRB 599, 600 (1972), Operating Engineers Local18 (Luedtke Engineering), 264 NLRB 858 (1982) Itargues that, if the garment industry proviso doesnot exempt picketing for a jobber s agreement fromthe provisions of Section 8(b)(4)(D) then the unionin the Hazantown case would have been involved ina jurisdictional dispute (and subject to the filing ofan 8(b)(4)(D) charge) when it picketed to get Hazantown to send its work to union contractorsrather than nonunion contractors The ILGWUcontends that this result is contrary to the Board'sdecision in Hazan town which it argues holds thatthe picketing for the jobber s agreement there wasprotected by the proviso Thus, the ILGWU concludes, Hazantown compels the quashing of thenotice in this caseThe circumstances surrounding the developmentof the jobber contractor structure of the garmentindustry were recounted in detail by Judge Weinfeld in Greenstein v National Shirt & SportswearAssn, 178 F Supp 681, 687 (SD NY 1959)Manufacturers such as the plaintiffs produceonly a portion of garments in their own shopsso called inside shop the balance are manufactured away from their premises by outsidesub manufacturers or contractors whose employees work on the manufacturers material,either cut or uncut t Presently more than 80%of the workers in this industry work in theshops of contractors This is usually referredto as the outside system of production Ithas its genesis in a fiercely competitive struggle by manufacturers of garments at the turnof the century which caught the workers inthe industry, at that time mostly recently arrived immigrants, in between, depressed theirwages and resulted in intolerable working condamns The defendant international union wasthen organized and waged an aggressive campaign to unionize the industry and to betterconditions In an effort to avoid unionizationand to evade all direct responsibility to production employees, manufacturers who operated inside shops, the then prevalent method ofmanufacturing and marketing of garments,abandoned their shops Instead they contractedout all or a part of the work to outside contractors whose employees worked on materialssupplied by the manufacturers and so the outside system of production came into beingThese contractors generally were marginal operators without financial resources and againthe worker was exploitedThe abandonment by a manufacturer ofdirect production on his own premises alsobrought into being the jobber The jobberhad no direct dealing with employees, was notresponsible to them for wages, and was unconcerned with hours and adequate standards Healso engaged contractors for the production ofhis garments and by this method shifted all responsibility for employee conditions to thecontractor The jobber as a class competedwith the inside manufacturer The contractorswere in fierce competition with one anotherfor the patronage of jobbers and inside manufacturers The essential basis of this intensecompetition was reduced labor costs Thebrunt of this economic rivalry was borne bythe workers and reflected itself in depressedwages and substandard labor conditions TheUnion, as well as enlightened leaders in the industry sought to correct the demoralizing effects upon employees brought about by thejobber contractor system The problem of theindustry also one of public concern, was thesubject of investigations by public agenciesand commissions which recommended eitherlegislation or remedial programsSee also Hazantown, 212 NLRB at 737-738, Danielson, 494 F 2d at 1234-35The union response to the depressed wages andworking conditions outlined above was to seek jobber s agreements in which the jobber would agreeto send its work only to contractors having collective bargaining agreements with the union In enacting the Labor Management Reporting and Disclosure Act of 1959 Congress acknowledged theeffectiveness of jobber s agreements in eliminating 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe substandard wages and conditions in the garment industry 9 By appending the garment industryproviso to Section 8(e), Congress intended to sanction the use of jobber's agreements (and picketingto achieve them) to prevent the garment industryfrom sliding back into the era of the sweatshopTherefore where a union pickets an employerwhich does not have a jobber s agreement (and iscapable of sending its work to nonunion contractors), the union s action addresses the congressionalconcerns about exploitation of nonunion labor inthe garment industry and the picketing is protectedby the garment industry proviso Thus the picketing in the Hazantown case did not violate Section8(b)(7)(C) and such picketing of an employerwhich does not have a jobber s agreement wouldalso not violate Section 8(b)(4)(D)The instant case presents a different questionhowever Here, the ACTWU entered into a jobber s agreement with Tahan on 17 June There isno evidence that this agreement is a sham or thatthe ACTWU does not enforce the provisions of theunderlying collective bargaining agreements withits contractors In this situation, the jobber s agreement between ACTWU and Tahan addresses thecongressional concerns about substandard wagesand depressed working conditions that led to theenactment of the garment industry proviso Nonetheless, the ILGWU continued picketing for a jobber s agreement after 17 June This continued picketing was no longer aimed at addressing the concerns central to the enactment of the garment industry proviso Rather, the picketing's purposebecame to take work from employees representedby the ACTWU contractors and place it with employees represented by the ILGWU 10 Thereforethis continued picketing was not sanctioned by thegarment industry proviso To hold otherwisewould undermine the integrity of the jobber sagreement system which the ILGWU has workedso hard over the years to build up and maintain It9 See the remarks of Senator Kennedy 105 Cong Rec 5972 (daily ed24 Apr 1959) reprinted in 2 Leg Hist 1195 (LMRDA 1959) Senatorlavas 105 Cong Rec 15951-15952 (daily ed 31 Aug 1959) reprinted in2 Leg Hist 1384-85 and 105 Cong Rec 16428-16429 (daily ed 3 Sept1959) reprinted in 2 Leg Hist 1446-47 (LMRDA 1959) the colloquy between Representative Teller and Representatives Landrum and Griffin105 Cong Rec 14508-14509 (daily ed 13 Aug 1959) reprinted in 2 LegHist 1680-81 (LMRDA 1959) and the analysis by Senator Kennedy andRepresentative Thompson of the Landrum Griffin bill 105 Cong Rec15222 (daily ed 20 Aug 1959) reprinted in 2 Leg Hist at 1708 (LMRDA1959)'• The ILGWU argues that It continued picketing Tahan for a jobber s agreement even after the ACTWU and Tahan had already signedone because its jobber s agreement contains better protections than theACTWU s Without going Into the relative merits of the jobber s agreements it is sufficient to note the absence of any evidence that the agreement between the ACTWU and Tahan was not a bona fide jobber sagreement Under these circumstances the ILGWU s continued picketingwas not protected by the garment Industry provisowould also invite chaos and industrial strife in thegarment industry Any union which wished forwhatever reason to move in on a particular jobbercould put up a picket line around the jobber s (andthe contractor s) premises, regardless of whetherthe jobber had signed a jobber s agreement andwas sending its work to union contractors Congress clearly did not intend such a result when itenacted the garment industry proviso and wetherefore hold that the proviso did not protect theILGWU s picketing after 17 JuneThe ILGWU s second contention is that there isno particular work as that term is used in Section 8(b)(4)(D) in dispute in this case TheILGWU s position apparently is that the manufacture of a single garment or a finite group of garments (such as 20 small beige blouses ) constitutesparticular work in the garment industry context,but that the manufacture of a type of garment(such as all Tahan blouses for the period 17 June1981 to 16 June 1984 ) does not Because theILGWU does not seek to have any half sewn garments taken from employees represented by theACTWU and given to employees represented byit but rather asks that Tahan assign in futuro worktraditionally done by ILGWU contractors to employees represented by the ILGWU, the ILGWUclaims that there is no particular work-in disputeThe ILGWU s proposed definition of particularwork is far too narrow and does not find supportin past Board decisions For example in Longshoremen ILA Local 62-B (Alaska Timber), 261 NLRB1076 (1982) the work in dispute was the loading ofproducts for shipment at the company s privatedocking facility The dispute was not over whichgroup of employees would unload one particularship It was over which group of employes wouldbe assigned this type of work Analogously, herethe dispute is not over which group of employeeswill make one particular dress or group of dressesRather the dispute is over which group of employees will make all of Tahan s dresses (and skirts,blouses jackets, pants, shorts, and suits) for theperiod 17 June 1981 through 16 June 1984 We findthat this dispute is one over particular work as thatterm is used in Section 8(b)(4)(D)In his 8 July 1981 telegram to Tahan, SamuelNemaizer indicated that the ILGWU was interested in only the 'work customarily performed inILGWU shops The ILGWU next claims that thistelegram constituted a clear, unequivocal, and unqualified disclaimer of interest in compelling Tahanto reassign work performed by employees represented by the ACTWU to employees representedby the ILGWU LADIES GARMENT WORKERS (TAHARI LTD)645Unfortunately for the ILGWU s contention,there was never a perfect split between the Tahanwork traditionally done by ILGWU contractorsand the work traditionally done by ACTWU contractors An audit performed at the request of theILG.WU and the ACTWU by Ernst & Whinneyfor purposes of this litigation demonstrates that,during the time period from 1 January to 31 May1981, ILGWU contractors produced all of Tahan sblouses and dresses most of Tahan s skirts suitsand shorts and some of Tahan s pants whileACTWU contractors produced almost all of Tahan s jackets most of Tahan s pants, and some ofTahan s shorts, shirts and suits 11 Thus, even ifTahan s production had been frozen in this distnbution pattern the ILGWU s demand for the worktraditionally done by its contractors (presumablythe blouses dresses shorts, skirts, and suits) wouldhave resulted in some work being taken away fromACTWU contractorsOf course, it is undisputed that currentlyACTWU contractors are doing all of Tahan swork pursuant to the jobber s agreement betweenACTWU and Tahan To the extent that theILGWU is claiming any work at all, there exists adispute over that work between it and theACTWU The ILGWU s position that it is notclaiming all of the work currently done byACTWU contractors, but rather only that worktraditionally done by ILGWU contractors, thusdoes not mean that there is no work in disputeShould the ILGWU effectively disclaim all workcurrently being done by employees represented bythe ACTWU the jurisdictional dispute would evaporate NLRB v Plasterers Local 79 404 U S 116135 (1971) However, the ILGWU is still picketingin support of its demand for all Tahan work traditionally done by ILGWU contractors This work iscurrently being done by employees represented bythe ACTWU The dispute has not evaporated forthe ILGWU has not effectively disclaimed thework in disputeThe ILGWU finally contends that the object ofits picketing is solely to preserve work traditionallydone by employees represented by it The ILGWUargues that, because its picketing has this workpreservation objective Section 8(b)(4)(D) does notapply to its actions The ILGWU cites Longshoremen ILWU Local 8 (Waterway Terminals Co ), 185NLRB 186 (1970), in support of its contentionIn Waterway Terminals the employer terminateda subcontract and assigned the work previously" Evidence prepared by the ILGWU on Tahan s production for 1978shows a somewhat similar distribution between the two sets of contractors with in addition nonunion contractors producing a large percentage of Tahan s dresses blouses and skirtsdone by the subcontractor to its own employeesThe union representing the subcontractor s employees picketed the employer for the purpose of forcing the employer to rehire its members to do thework they had previously done The Board heldthat the union s picketing was not proscribed bySection 8(b)(4)(D) because the union's objectivewas merely to preserve•by obtaining their reemployment•for the subcontractor's employees workthat they had previously doneUnlike the Waterway Terminals case, this proceeding does not present a situation where theemployer created a dispute with the union by terminating a group of employees whom the unionrepresented and assigning their duties to anothergroup of employees Id at 187 The ILGWUbegan this dispute by having its members ceaseworking on Tahan s goods and by picketing Tahanin support of a jobber s agreement Although theobjective of the picketing may have changed somewhat after it started there can be no claim that atany point the ILGWU s picketing had as its soleobjective the reemployment of its members at workpreviously done by them If such reemploymentwere the ILGWU s sole objective, it would haveresponded to the 17 June letter from theACTWU•in which the ACTWU stated that theACTWU s jobber's agreement with Tahan wouldmaintain the status quo, with some work beingdone by ILGWU contractors and some work beingdone by ACTWU contractors•by sending the employees it represented back to work Obviously theILGWU did not respond in such a fashion and,therefore, its work preservation argument failsIn conclusion the garment industry proviso toSection 8(e) does not exempt the ILGWU s picketing here from the provisions of Section 8(b)(4)(D)the manufacture of garments for Tahan is particular work as that term is used in Section 8(b)(4)(D),the ILGWU has not effectively disclaimed thework in dispute here and the ILGWU's picketingdoes not have a work preservation objective Since17 June 1981 the object of the ILGWU's actionshas been to take work from employees representedby the ACTWU and give it to employees represented by ILGWU On the basis of the entirerecord we conclude that there is reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that there exists no agreed on methodfor the voluntary adjustment of the dispute withinthe meaning of Section 10(k) of the Act Accordingly, we find that this dispute is properly beforethe Board for determination 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDE Merits of the DisputeSection 10(k) requires the Board to make an affirmative award of disputed work after giving dueconsideration to various factors 12 The Board hasheld that its determination in a jurisdictional dispute is an act of judgment based on common senseand experience, reached by balancing the factorsinvolved in a particular case 13The following factors are relevant in making thedetermination of the dispute before us1 Collective bargaining agreement andjobber s agreementTahan and Local 157 Journeymen and Production Allied Services of America and Canada areparties to a collective bargaining agreement thatcovers Tahan's inside employees This agreementevidently has a provision that allows Tahan tosend out work to contractors so long as the contracto,-s have a collective bargaining agreementwith a union None of the parties claims that thisagreement has any effect on the determination ofthe dispute hereTahan also has a jobber's agreement with theACTWU, effective from 17 June 1981 through 16June 1984, in which its agrees to send its work toACTWU contractors This jobber s agreementfavors an award of the work to the employees represented by the ACTWU as these employees arecurrently doing Tahan s work pursuant to thisagreement2 Employer assignment, past practice, andpreferenceTahan has assigned all of the disputed work toemployees represented by the ACTWU since 17June and prefers this assignment In the pastTahan assigned some of the disputed work to employees represented by the ILGWU and some wasassigned to employees represented by theACTWU According to the Ernst & Whinneyaudit, employees represented by the ACTWU produced the majority in both units and invoiceamounts of Tahan s work during the period 1 January to 31 May 1981 According to evidence submitted by the ILGWU, during 1978 employeesworking for nonunion contractors produced thelargest percentage of units for Tahan, with the employees represented by the ILGWU second, andemployees represented by the ACTWU third, however, during this same period employees represented by the ACTWU produced the largest total in12 NLRB v Electrical Workers IBEW Local 1212 (Columbia Broadcasting) 364 US 573 (1961)13 Machinists Lodge 1743 (J A Jones Contrucuon) 135 NLRB 1402(1962)voice amount, with employees working for nonunion contractors second and employees represented by the ILGWU thirdTahan s past work assignments slightly favorawarding the work to employees represented bythe ACTWU, while its current assignment andpreference strongly favor the same result3 Industry practiceThere is testimony in the record that some ofTahan's competitors have jobber s agreements withthe ILGWU There is also evidence that some ofthese jobbers send their man tailored garments tocontractors employing employees represented bythe ACTWU Although the fact that Tahan's cornpetitors have jobber's agreements with the ILGWUfavors the employees represented by the ILGWU,Tahan s officials have indicated that man tailoredgarments are the largest and most important cornponent of Tahan s business Therefore, the industrypractice would seem to favor slightly the employees represented by the ACTWU4 Relative skillsAs noted above, Tahan s representatives haveconsistently contended throughout this proceedingthat man tailored garments are the most importantcomponents of Tahan s product line and that onlythe employees represented by the ACTWU are capable of making this type of product For exampleJack Sragow, Tahan s director of manufacturingtestified at length about the particular productionprocesses that are required to make man tailoredgarments He also testified that the contractorsequipped to make these products employ employees skilled in these particular processes and thatthese employees are represented by the ACTWUThe ILGWU has admitted that none of the contractors employing employees represented by it iscapable of making man tailored garments It alsoadmits that some of the jobbers with which it hasjobber s agreements send their man tailored workto contractors employing employees represented bythe ACTWU This factor supports an award to theemployees represented by the ACTWUConclusionOn the record as a whole, and after full consideration of all relevant factors we conclude thatemployees who are represented by the ACTWUare entitled to perform the work in dispute Wereach this conclusion relying on Tahan s assignment and preference the current jobber s agreement between the ACTWU and Tahan, industrypractice, and the relative skills of the employeesrepresented by the ACTWU and the ILGWU In LADIES GARMENT,NORKERS (TAHARI, LTD)647making this determination, we are awarding , thework to employees who are representsd by theACTWU, but not to that Union or its members.The current determination is limited to the particu;lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations ,Board makes thefollowing Determination of Dispute.1. Employees of Tahari, Ltd., represented byAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, are entitled to .perform, TahariLtd.'s garment manufacturing work for the period17 June 1981 to 16 June 1984.2. Newyork ,oat, Suit, Dress; Rainwear andAllied...Workers Union, ta/w Iiiternational LadiesGarment Workers UniOn, AFL-CIO' is not 'entitledmeans pros*Crieed by' 'Section 8(b)(4)(D) of theAct.-46 fekthe ''Fahiri Ltd. to ussitgli' the disputedti7-0-7Cirkt6 eniployOs repriesented by it.,3.,•WIthin 16' days from this ,date, New YorkCoat, Suit, Dress, Rainwear and Allied WorkersUnion, AFL-CIO shall notify the Regional Direc-tor in writing whether Or not it will refrain fromforcing tile Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign, the disputed work in amanner inconsistent with this determination.,